


Exhibit 10.2


DIRECTOR NONSTATUTORY STOCK OPTION AWARD AGREEMENT
UNDER THE
MORNINGSTAR, INC. 2004 STOCK INCENTIVE PLAN, AS AMENDED
This DIRECTOR NONSTATUTORY STOCK OPTION AWARD AGREEMENT ("Agreement") is made
effective [•] (the "Grant Date"), and is between Morningstar, Inc., an Illinois
corporation (the "Company"), and «Director» (the "Participant"). Any term
capitalized but not defined in this Agreement will have the meaning set forth in
the Morningstar, Inc. 2004 Stock Incentive Plan, as amended (the "Plan").
1.    Option Grant and Number of Shares. In accordance with the terms of the
Plan and subject to the terms and conditions of the Plan and this Agreement, the
Company grants to the Participant a Nonstatutory Stock Option to purchase all or
any part of an aggregate of «Q2_Grant_» Shares of the Company (the "Option").
2.    Exercise Price and Payment of Exercise Price. The Exercise Price of each
Share subject to the Option shall be $«Exercise Price».
After the Option has become exercisable, and before the Expiration Date
indicated in Section 3 of this Agreement or, if earlier, the date on which the
Option expires pursuant to Section 4 of this Agreement, the Participant may
exercise this Option in accordance with Sections 6.6 and 6.7 of the Plan.
3.     Term and Exercisability of an Option. The Option will become exercisable
in installments, with each installment becoming exercisable on the "First
Exercisable Date" shown below, if the Participant has remained in continuous
Service until that date.
Shares Subject to Option
First Exercisable Date
Expiration Date
«Vest1»
«VestDate1»
«ExpDate»
«Vest2»
«VestDate2»
«ExpDate»
«Vest3»
«VestDate3»
«ExpDate»



4.    Termination of Service.
(a)    If the Participant's Service terminates on account of Disability or death
of the Participant, the portion of the Option that is exercisable at the time of
such termination shall remain exercisable until the earlier of (i) the
Expiration Date set forth in Section 3 of this Agreement or (ii) the first
anniversary of such termination. The portion of the Option that is not
exercisable at the time of such termination shall expire at the close of
business on the date of such termination.
(b)    If the Participant's Service is terminated for any reason other than
those described in subsection (a) of this Section 4, the portion of the Option
that is exercisable at the time of such termination shall remain exercisable
until the earlier of (i) the Expiration Date set forth in Section 3 of this
Agreement or (ii) 90 days from the date of such termination. The portion of the
Option that is not exercisable at the time of such termination shall expire at
the close of business on the date of such termination.
5.    Notice. Except as otherwise specified by the Company in its administrative
procedures under the Plan, any notice or other communication required or
permitted under this Agreement must be in writing




--------------------------------------------------------------------------------




and must be delivered personally, sent by certified, registered or express mail,
or sent by overnight courier, at the sender's expense. Notice will be deemed
given when delivered personally or, if mailed, three days after the date of
deposit in the United States mail or, if sent by overnight courier, on the
regular business day following the date sent. Notice to the Company should be
sent to Morningstar, Inc., 22 West Washington Street, Chicago, Illinois, 60602,
Attention: General Counsel. Notice to the Participant should be sent to the
address in the records of the Company. Either party may change the person and/or
address to whom the other party must give notice under this Section by giving
such other party written notice of such change, in accordance with the
procedures described above.
6.    Plan Document Controls. The rights granted under this Agreement are in all
respects subject to the provisions set forth in the Plan to the same extent and
with the same effect as if set forth fully in this Agreement. The Plan is
incorporated herein by reference and made a part hereof, but the terms of the
Plan shall not be considered an enlargement of any benefits under this
Agreement. Wherever a conflict may arise between the terms of this Agreement and
the terms of the Plan, the terms of the Plan shall control solely to the extent
necessary to resolve such conflict. In addition, the Option granted hereunder is
subject to any rules and regulations promulgated by the Committee pursuant to
the Plan, now or hereafter in effect.
7.    Amendment of Agreement. The Company and the Participant may amend this
Agreement only by a written instrument signed by both parties.
8.    Counterparts. The parties may execute this Agreement in one or more
counterparts, all of which together shall constitute but one Agreement.
IN WITNESS WHEREOF, the parties hereto have executed this Director Nonstatutory
Stock Option Award Agreement as of the Grant Date set forth above.
PARTICIPANT


«Director»
Please return by: «Return Date»
MORNINGSTAR, INC.
By: _________________________________
Its:   _________________________________





